Citation Nr: 0705633	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  03-25 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a compensable rating for scar from 
laceration above right eye.

2.  Entitlement to a compensable rating for scar from 
laceration to right palm.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
nervous condition.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee injury.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right heel injury.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury, to include vertigo and syncope.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
seizures and blackouts.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
stomach ulcer.

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and a friend


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to June 
1978.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a November 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Seattle, Washington.


FINDINGS OF FACT

1.  Objective evidence shows the veteran has a barely visible 
scar above his right eye with no characteristics of 
disfigurement, tenderness or associated limitations of 
function.

2.  Objective evidence shows the veteran has a 3.5 centimeter 
scar with keloid formation on the radial aspect of the right 
forefinger at the level of the proximal inter-phalangeal 
articulation with full range of motion of the adjacent joint 
and no tenderness.

3.  Evidence presented since June 1998 bears directly and 
substantially upon the issue of service connection for 
seizures and blackouts, is not cumulative of evidence 
previously submitted, and is significant enough that it must 
be considered in order to decide fairly the merits of the 
claim.

4.  Evidence submitted since January 1986 (headaches and 
tinnitus), December 1993 (stomach ulcer), January 1996 (right 
heel injury and left knee injury), and June 1998 (psychiatric 
disability or "nervous condition," vertigo and syncope) 
does not bear directly and substantially upon the issue of 
service connection, is cumulative of evidence previously 
submitted, and is not so significant that it must be 
considered in order to decide fairly the merits of the 
claims.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for a 
scar from laceration above right eye are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.118, Diagnostic Codes 7800, 7802, 7804, 7805 
(2006); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804, 7805 
(2002).

2.  The criteria for a compensable disability rating for a 
scar from laceration to right palm are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.118, Diagnostic Codes 7802, 7804, 7805 (2006); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7804, 7805 (2002).

3.  Evidence received since June 1998 is not new and material 
with respect to the claim of entitlement to service 
connection for a nervous condition and does not serve to 
reopen the claim.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 
38 C.F.R. §§ 3.102, 3.156 (2001).

4.  Evidence received since January 1996 is not new and 
material with respect to the claim of entitlement to service 
connection for a left knee injury and does not serve to 
reopen the claim.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 
38 C.F.R. §§ 3.102, 3.156 (2001).

5.  Evidence received since January 1996 is not new and 
material with respect to the claim of entitlement to service 
connection for a right heel injury and does not serve to 
reopen the claim.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 
38 C.F.R. §§ 3.102, 3.156 (2001).

6.  Evidence received since June 1998 is not new and material 
with respect to the claim of entitlement to service 
connection for residuals of a head injury, to include vertigo 
and syncope, and does not serve to reopen the claim.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 
(2001).

7.  Evidence received since June 1998 is new and material and 
serves to reopen the claim of entitlement to service 
connection for seizures and blackouts.  38 U.S.C.A. §§ 5107, 
5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2001).

8.  Evidence received since January 1986 decision is not new 
and material and does not serve to reopen the veteran's claim 
of entitlement to service connection for tinnitus.  
38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. § 
3.156 (2001).

9.  Evidence received since December 1993 is not new and 
material with respect to the claim of entitlement to service 
connection for a stomach ulcer and does not serve to reopen 
the claim.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156 (2001).

10.  Evidence received since January 1986 decision is not new 
and material and does not serve to reopen the veteran's claim 
of entitlement to service connection for headaches.  
38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. § 
3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the courts, those elements are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  In the context of a claim to reopen, 
the Secretary must look at the bases for the denial in the 
prior decision and to respond by providing the appellant with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial. 

VA satisfied its duty to notify by means of letters from the 
RO to the appellant in February 2001 and June 2005.  The 
first letter reminded the veteran of the previous denials of 
his claims and informed him that evidence of the claimed 
disabilities linked to his military service was required to 
reopen his claim.  The latter letter informed him of the 
principles of service connection, evidence that is considered 
new and material, evidence required for an increased rating, 
and of his and VA's respective duties for obtaining evidence.  
The latter letter also requested that he submit any evidence 
in his possession pertinent to his claims; a March 2006 
letter informed him of potential rating and effective date 
criteria.

Here, the Board finds that any defect with respect to the 
timing of the complete VCAA notice requirement was harmless 
error.  Although additional notice was provided to the 
appellant after the initial adjudication, the claim was 
thereafter readjudicated.  The content of the notice provided 
to the appellant complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has he been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, service personnel 
record, VA medical records, Social Security Administration 
(SSA) records, and private medical records.  He was afforded 
VA examination in connection with his increased rating 
claims.  His testimony at the June 2005 hearing described 
complaints similar to those at his October 2002 VA 
examination.  Thus, additional VA examination is not in 
order.  Additionally, VA's duty to assist does not include 
examination in connection with a claim to reopen.

The claims file contains the appellant's statements in 
support of his appeal and testimony before the undersigned at 
a hearing in June 2005.  The Board has reviewed such 
statements and concludes that the veteran has not identified 
further evidence not already of record for which he has not 
been afforded the opportunity to either submit or authorize 
VA to obtain.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim 
which VA has been authorized to obtain.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Increased Rating Claims

Service connection for a scar as the result of a 3 centimeter 
(cm) laceration above the right eye in December 1977 as well 
as a scar from a May 1978 laceration of the right hand 
between the first and second fingers, extending onto the 
palm, was established by a June 1983 rating decision.  
Noncompensable ratings were assigned.  The veteran currently 
asserts that his scars are tender.  See June 2005 hearing 
transcript.  In contrast, the August and October 2002 VA 
examination reports indicate the scar located on the 
veteran's forehead was barely visible, measured about 4 cm, 
and was nontender.  There was no debility or sensory defect 
associated with this scar.  The examination report also 
indicates the veteran had a 3.5 cm scar with keloid formation 
on the radial aspect of the right forefinger at the level of 
the proximal inter-phalangeal articulation but there was full 
range of motion of the adjacent joint and there were no signs 
of inflammation.  See also May 1999 VA examination report 
(scars were hardly visible and there was no evidence of 
tenderness or any cosmetic or functional defect).  

Under the criteria in effect prior to August 30, 2002, a 
superficial scar that was tender and painful upon 
demonstration warranted a 10 percent disability rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  Under the 
revised regulation, a 10 percent disability rating is 
assigned for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  
A superficial scar is one not associated with underlying soft 
tissue damage.  Id.  

Here, because the evidence shows no objective evidence to 
confirm that either scar is painful, a compensable rating is 
not warranted under the prior or revised criteria.  
Similarly, the objective evidence does not show either scar 
to have any associated limitation of function of the affected 
parts.   See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2002, 
2006).  Therefore, there is no basis to assign a compensable 
disability rating for either scar.  See also See DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  Also, as the forehead 
scar is barely visible and has no cosmetic defect, a 
compensable rating based on a disfigurement of the face is 
not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2006); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  

In short, the weight of the evidence is against a compensable 
disability rating for the veteran's service-connected scar 
above right eye and the right palm scar under both the prior 
and the revised regulatory criteria used to evaluate skin 
disabilities.  When the preponderance of the evidence is 
against a claim, the doctrine of reasonable doubt is not for 
application.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001).  Finally, referral for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) is not 
warranted.  The evidence of record does not reveal an unusual 
or exceptional disability picture that renders impracticable 
the rating schedule.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

Claims to Reopen

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. 
App 145 (1991).  Whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed by 
the Board before the Board can consider the underlying claim.  
38 U.S.C.A. § 5108 (West 2002); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  

The Board issued a decision in January 1986 that denied 
service connection for neurological residuals of a head 
injury, to include syncope, vertigo and headaches.  Service 
connection was also denied for residuals of an injury to the 
left hand, a foot disorder, a stomach ulcer, a psychiatric 
disorder, and "ringing noise."  Decisions of the Board are 
final.  38 U.S.C.A. § 7104 (West 2002).  Service connection 
for seizures and blackouts was denied by a July 1990 rating 
decision and service connection for residuals of a left knee 
injury was denied by a January 1996 rating decision.  The 
veteran did not file a notice of disagreement with either 
rating decision within one year of his notifications.  Prior 
unappealed decisions of the RO are also final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  Service connection had been denied 
for the claimed conditions because the evidence did not show 
that the veteran had current disabilities as the result of 
in-service incidents.

The appellant has filed numerous claims to reopen in 
connection with his various disabilities.  When determining 
whether new and material evidence has been submitted, it is 
necessary to consider all the evidence added to the records 
since the last time the claim was denied on any basis.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).  Here, the veteran's 
underlying service connection claims for a psychiatric 
nervous condition, residuals of a head injury, and seizures 
and blackouts were not reopened by means of a June 1998 
rating decision with which the veteran did not voice 
disagreement.  He also did not disagree with the January 1996 
rating decision by which his right heel claim was not 
reopened.  Nor did he file a substantive appeal following the 
December 1993 statement of the case concerning his stomach 
ulcer claim.  Accordingly, each determination became final.

Evidence Previously of Record

The evidence at the time of the January 1968 Board decision 
included the veteran's service medical records, which showed 
the veteran sought treatment in November 1977 after being 
assaulted on two occasions with a possible mild concussion 
diagnosed at the second visit.  He was also seen in January 
1978 complaining of right heel pain.  He again sought 
treatment for being hit in the head in April 1978.  He was 
treated for epistaxis in May 1978.  He related a history of 
headaches, a head injury, stomach trouble, foot trouble, 
trouble sleeping, excessive worry, and nervous trouble on his 
June 1978 report of medical history.

The evidence previously of record also shows that the veteran 
was hospitalized in August 1978 after attempting suicide and 
the final diagnosis after his hospitalization was probable 
personality disorder.  The evidence also showed treatment for 
foot complaints, a history of vertigo and syncope, a bleeding 
ulcer and various psychiatric assessments to include an 
adjustment disorder with a depressed mood, psychiatric 
vagrancy, and schizophrenia.  He had another head injury in 
1985 and he also began to complain of ringing noises in his 
ears.  He was diagnosed with a seizure disorder controlled by 
medication.


Evidence Submitted to Reopen

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  During the pendency of the appeal, the 
regulatory definition of new and material evidence was 
amended.  However, the amended version applies to claims 
filed on or after August 29, 2001, and therefore it is 
inapplicable in this case because the veteran's claim to 
reopen was filed in December 2000.

At this point, it is not the function of the Board to weigh 
all the evidence to ascertain whether it preponderates for or 
against entitlement to service connection or whether it is in 
relative equipoise on that question.  See Justus v. Principi, 
3 Vet. App. 510 (1992).  Rather, the Board must simply 
determine whether any of the evidence received since the 
final prior denial meets the definition of new and material.  
If any evidence is new and material, the claim is reopened, 
and the underlying claim for service connection may be 
addressed with consideration given to all the evidence of 
record, both new and old.  

Evidence received since the most recent final denials 
includes testimony at a hearing before the undersigned in 
June 2005.  However, lay assertions cannot serve as the 
predicate to reopen a claim.  Hickson v. West, 11 Vet. 
App. 374 (1998).  Moreover, the veteran's assertions were 
already considered at the time of the previous determinations 
and are cumulative.  See Bostain v. West, 11 Vet. App. 124 
(lay hearing testimony which is cumulative of previous 
contentions which were considered by the decisionmaker at the 
time of the prior final disallowance is not new evidence).  

Also received are his SSA records.  A November 1999 SSA 
disability evaluation report indicates that the veteran had 
headaches and seizures and he gave a history of seizures 
because of a head injury while on active duty.  The report 
includes an Axis III diagnosis (the examination was conducted 
in connection with his various mental disorders) of a seizure 
disorder secondary to a closed head injury.  The Axis III 
diagnosis, on its face, bears directly and substantially upon 
the issue of service connection, is not cumulative of 
evidence previously submitted, and is significant enough that 
it must be considered in order to decide fairly the merits of 
the claim.  Accordingly, the SSA records, specifically the 
November 1999 report, are new and material evidence to reopen 
the veteran's claim of entitlement to service connection for 
seizures and blackouts.  

The claimed headache condition is referenced solely in the 
history portion of the report.  The transcription of the 
veteran's opinion by a medical professional does not 
transform the evidence into competent medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995).  As such, the 
transcription by a medical professional is merely a lay 
statement and, as previously indicated, lay assertions cannot 
service as the predicate to reopen a claim.  Hickson v. West, 
11 Vet. App. 374 (1998).  Therefore, the SSA records are not 
material evidence in connection with the headache claim.

Also of record are various VA and private treatment records.  
However, medical evidence describing the veteran's current 
condition is not material to the issue of service connection.  
See Morton v. Principi, 3 Vet. App. 508 (1992).  As such, the 
VA and private medical records received showing current 
treatment for the claimed conditions but without medical 
opinions linking any of the claimed conditions to his 
military service are not material evidence and do not serve 
to reopen the veteran's claims.  See 38 C.F.R. § 3.156(a) 
(2001).   

Thus, evidence submitted since June 1998 is new and material 
evidence to reopen the veteran's claim of entitlement to 
service connection for seizures and blackouts.  Evidence 
submitted since January 1986 (headaches and tinnitus), 
December 1993 (stomach ulcer), January 1996 (right heel 
injury and left knee injury), and June 1998 (nervous 
condition, vertigo, and syncope) is not new and material and 
does not serve to reopen the veteran's claims of entitlement 
to service connection.  Until the veteran meets his threshold 
burden of submitting new and material evidence sufficient to 
reopen these claims, the benefit-of-the-doubt doctrine does 
not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A compensable rating for scar from laceration above right eye 
is denied.

A compensable rating for scar from laceration to right palm 
is denied.

New and material evidence to reopen the claims of entitlement 
to service connection for a nervous condition, a left knee 
injury, a right heel injury, residuals of a head injury to 
include vertigo and syncope, tinnitus, a stomach ulcer, and 
headaches has not been received and these appeals are denied.

New and material evidence has been received to reopen a claim 
of entitlement to service connection for seizures and 
blackouts and to that extent only this appeal is granted.


REMAND

As new and material evidence has been presented vis-à-vis a 
seizure disorder and the claim is reopened, the claim must 
now be evaluated on its merits.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  Before such a determination can be made, 
additional development is required and a remand is in order.  
This matter is remanded to the RO via the VA Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required.

Specifically, a physician's access to the claims file and the 
thoroughness and detail of the opinion are important factors 
in assessing the probative value of a medical opinion.  
Prejean v. West, 13 Vet. App. 444, 448-499 (2000).  A VA 
examination should be scheduled to obtain a medical opinion 
as to the etiology of the veteran's current seizure disorder.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination and obtain an opinion from 
the examiner whether the diagnosis of a 
seizure disorder, if currently supported 
by the evidence.  If so, the examiner 
should be asked to provide a medical 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 
percent probability or greater) that the 
disorder related to his military service, 
to include injuries for which he sought 
medical treatment in 1977 and 1978.

If any medical opinion cannot be given on 
a medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.

2.  Adjudicate the merits of the 
veteran's service connection claim.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case that contains notice of all relevant 
actions taken on the claim.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the medical examination as directed in this remand, 
as well as any other development deemed necessary, is needed 
for adjudication of his claim.  His cooperation in VA's 
efforts to develop his claim, including reporting for a VA 
examination, is essential.  The appellant is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655 (2006).  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


